DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 16-24 are currently pending in this application.
	Claims 1-15 are canceled as filed on 03/15/2022.
	Claims 16-24 are new as filed on 03/15/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 8,732,697 B2, hereinafter 697. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	
With respect to claims 16 and 22, 697 taught a service consumption device that automatically makes mobile applications available on the SCD based on a service set identifier or a basic service set identifier (column 203, lines 23-32, 65-67), comprising: a tag service that monitors a WiFi environment of an SCD to determine one or more SSIDs or BSSIDs of the WiFi environment (column 203, lines 34-44, where the contextual tags are based on location data, which is based on wi-fi data); an application manager that provides the one or more SSIDs or BSSIDs of the WiFi environment through a network interface to a service management system server, wherein the SMS server includes one or more mobile applications (column 203, lines 23-24, the modules), wherein each of the one or more SVCs is associated with contextual relevancy information (column 203, lines 23-32, the context tag) provided by an application developer and licensed by a business entity (column 204, lines 1-3, the downloaded applications are via a developer and provided by a business) that includes at least one SSID or BSSID (column 203, lines 23-32, 65-67), and wherein the SMS server selects mobile applications of the one or more SVCs that include SSIDs or BSSIDs in their SECRI that match the one or more SSIDs or BSSIDs and distributes the selected mobile applications back through the NI to the AMAN (column 203, lines 65-67) and stores the selected mobile applications in a first storage (column 203, lines 65-67); and a user interface engine that displays an icon for each of the selected mobile applications on a display of the SCD to indicate the availability of the selected mobile applications to the user (column 203, lines 18-19).  Accordingly, claims 17-21 and 23-24 are rejected, at least, based on their respective dependencies on claims 16 and 22.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herz (Pre-Grant Publication No. US 2010/0120450 A1), in view of Farrell et al. (Pre-Grant Publication No. US 2013/0198733 A1), hereinafter Farrell.

2.	With respect to claims 16 and 22, Herz taught a service consumption device (SCD) that automatically makes mobile applications available on the SCD based on a service set identifier (SSID) or a basic service set identifier (BSSID) (0005, where the mobile device is the SCD and the wi-fi connection information includes the SSID in accordance with the applicant’s specification paragraph 0087), comprising: a tag service that monitors a WiFi environment of an SCD to determine one or more SSIDs or BSSIDs of the WiFi environment (0067, where the location specific content implicitly teaches the tag.  In other words, the location or an identifier of the location could a tag for the system to associate the user’s device with location specific content); an application manager (AMAN) that provides the one or more SSIDs or BSSIDs of the WiFi environment through a network interface (NI) to a service management system (SMS) server, wherein the SMS server includes one or more mobile applications (SVCs) (0006, where the server is the applicant manager), wherein each of the one or more SVCs is associated with contextual relevancy information (SECRI) (0067, the location specific content is context relevancy information) provided by an application developer (AD) (0033, where the downloaded where it is given that the applications are provided by an application developer) that includes at least one SSID or BSSID (), and wherein the SMS server selects mobile applications of the one or more SVCs that include SSIDs or BSSIDs in their SECRI that match the one or more SSIDs or BSSIDs and distributes the selected mobile applications back through the NI to the AMAN (0067, where the server can be seen in, at least, 0006) and stores the selected mobile applications in a first storage (0073, where the transmitted application is stored in the user device.  See also 0064); and a user interface engine that displays an icon for each of the selected mobile applications on a display of the SCD to indicate the availability of the selected mobile applications to the user (figure 1, where the applications are displayed on the device screen).
	However, Herz did not explicitly state that the apps were and licensed by a business entity (BE).  On the other hand, Farrell did teach that the apps were and licensed by a business entity (0127, the licensed applications).  Both of the systems of Herz and Farrell are directed towards providing applications to a user and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of invention, to modify the teachings of Herz, to utilize licensing application by a business entity, as taught by Farrell.  In order to ensure that the applications are able to return income for their usages.  Furthermore, this limitation is taught by Herz in the context of obviousness.  However, for a more explicitly showing, the secondary reference was provided.

3.	As for claims 17 and 23, they are rejected on the same basis as claims 16 and 22 (respectively).  In addition, Herz taught wherein the AMAN fetches a mobile application from the first storage and executes the mobile application when the user clicks on an icon of the mobile application (0008, where the execution is performed after the clicking, and where the downloading can be seen in 0033).

4.	As for claims 18 and 24, they are rejected on the same basis as claims 16 and 22 (respectively).  In addition, Farrell taught wherein first storage is implemented using a directory different from a directory used to store mobile applications manually downloaded from an App Store associated with the operating system of the SCD (0088, where the different locations can be seen.  Accordingly, the concept of the different methods of receiving the applications was previously shown by Herz, in at least 0033).

5.	As for claim 19, it is rejected on the same basis as claim 16.  In addition, Herz taught wherein the SCD comprises a mobile phone (0024).

6.	As for claim 20, it is rejected on the same basis as claim 16.  In addition, Farrell taught wherein the SCD comprises a set top box (0189, where the set-top-box is an obvious part of utilizing a television).

7.	As for claim 21, it is rejected on the same basis as claim 16.  In addition, Herz taught wherein the SCD comprises a computer (0039.  Also, the mobile device of 0024 is a computer under broadest reasonable interpretation).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452